Title: To Benjamin Franklin from William Mackinnen, Jr., 9 April 1783
From: Mackinnen, William, Jr.
To: Franklin, Benjamin


Sirruë La Jussienne Wednesday April 9th 1783
The enclosed letter I received in London from Mr Vaughn, with the flattering hope, of by this means being introduced to a Character for which I have so high a Veneration; I called at Passy last Saturday but had the mortification of not finding You at home, my stay in Paris has been so short and my knowledge of the multiplicity of Business you are engaged in, has been the cause of my not venturing a second intrusion; hoping at some future period to have the happiness of an introduction to you I have the honor to be Sir your most obed hum ser
William Mackinnen Jur

Mr Vaughn in London a few Day before I left desired me to take charge of two large Books, containing charts of the Northern coasts of America, for Mr Adams in Paris; but my not knowing Mr Adam’s Direction I took the Liberty of addressing them to You, and I now take the Liberty of desiring the favor, if you have received them, that you will acquaint Mr Adams with this circumstance.

 
Addressed: A Monsieur / Monsieur Franklyn / á Passy / prés de Paris
Notation: Wm. Mackinnen Junr. Paris 9th. April 1783
